Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3-16-22 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    378
    334
    media_image1.png
    Greyscale

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Kwon et al. (US 2017/0090624).
Regarding claim 1, Kwon (Fig. 2, 3, and 8, with Fig. 8 shown modified above with additionally labels) discloses a display apparatus comprising:
a display panel (100);
a touch sensing unit (including sensors TE and lines TL1-TLx) disposed on the display panel (as seen in Fig. 2), the touch sensing unit comprising a first transmission touch line (TL1) and a second transmission touch line (TLx) spaced apart from the first transmission touch line (TL1 is on the left of the display panel, while TLx is on the right); and
a touch driving circuit (300) configured to:
apply a first touch driving signal to the first transmission touch line (eg. as discussed in [0075], “300 may supply the common voltage Vcom to the touch electrodes TE respectively connected to the plurality of touch link lines TL1 to TLx”); and
apply a second touch driving signal to the second transmission touch line (similarly to above, 300 also supplies a signal to TLx),
wherein the touch driving circuit comprises:
a first switch group (eg. including both 362A and SU1) comprising a first switch device (SU1) connected between a driving voltage line (TDS, shown entering 300 on the bottom left of Fig. 8) and the first transmission touch line (SU1 connects on the left to TDS, and to first transmission touch line TL1 on the top, via 326A), and a first sharing switch device (shown with the label 362A in the modified Fig. 8 above) of which a first end is connected to the first transmission touch line (the top end of 362A connects to TL1, as seen in Fig. 8); and
a second switch group (eg. including both 362 and SUx) comprising a second switch device (SUx) connected between the driving voltage line and the second transmission touch line (SUx connects on the left to TDS, and to second transmission touch line TLx on the top, via 326), and a second sharing switch device (362) of which a first end is connected to the second transmission touch line (the top end of 362 connects to TLx, as seen in Fig. 8) and a second end (on the left) is connected to a second end of the first sharing switch device (the left ends of 362 and 362A are connected together), and
wherein the touch driving circuit is configured to:
turn on the first sharing switch device and the second sharing switch device during a first period (called an “image display period DP”) such that the first transmission touch line and the second transmission touch line are connected to each other (during DP, TL1 and TLx will both be connected to each other through Vcom, as 362A and 362 will both be set to connect to the bottom left terminal) and the first touch driving signal and the second touch driving signal have a first voltage level (“During the image display period DP, the plurality of first switch elements 362 according to an embodiment may supply the common voltage Vcom, supplied from the common voltage generator 340, to the plurality of touch link lines TL1 to TLx” as discussed in [0110]); and
turn on the first sharing switch device and the second sharing switch device during a second period different from the first period (called a “touch sensing period TP,” shown as a different period than DP in Fig. 3) such that the first transmission touch line and the second transmission touch line are connected to each other (as discussed in [0076], “TDS, supplied from the touch driving signal generator 500, to the touch electrodes TE or predetermined touch electrode groups through the respective touch link lines TL1 to TLx” and so both TL1 and TLx will be connected by their common connection to TDS, via 360, 320, and 350) and the first touch driving signal and the second touch driving signal have a second voltage level different from the first voltage level (“362 according to an embodiment may respectively connect the plurality of touch link lines TL1 to TLx to the sensing units SU1 to SUx of the touch sensing unit 320 during the touch sensing period TP” as discussed in [0111], while [0076] more specifically discusses how 300 “during the touch sensing period TP… supply a touch driving signal TDS,” and Fig. 3 more clearly shows that Vcom and TDS are different voltage levels).

Regarding claim 2, Kwon discloses a display apparatus as discussed above, wherein:
the touch sensing unit further comprises a third transmission touch line spaced apart from the first and second transmission touch lines (while not labeled, Fig. 2 shows a third transmission touch line in between TL1 and Tlx, for example corresponding to a “TL2” line connected to a second column);
the touch driving circuit is configured to apply a third touch driving signal to the third transmission touch line (similarly, Fig. 8 shows that there are corresponding connections for the third transmission touch line in between TL1 and TLx);
the touch driving circuit comprises a third switch group comprising a third sharing switch device (corresponding to TL2, labeled 362B in the modified Fig. 8 above, but not directly shown in the figures) of which one end is connected to the third transmission touch line (similarly to 362 and 362A, the top of 362B will be connected to TL2) and a second end is connected to the second ends of the first and second sharing switch devices (all of the switches in 360 have the left end connected together, and to 340, as seen in Fig. 8); and
the touch driving circuit is configured to:
turn on the third sharing switch device during the first period such that the third touch driving signal has the first voltage level (TL2 will also have the same Vcom voltage as TL1 and TLx, see [0110]); and
turn on the third sharing switch device during the second period such that the third touch driving signal has the second voltage level (TL2 will also have the same TDS voltage as TL1 and TLx, see [0111]).

Regarding claim 5, Kwon discloses a display apparatus as discussed above, wherein:
the first switch group (eg. 362A and SU1) further comprises:
a first upper switch device (362A) comprising a first end (on the top) connected to the first transmission touch line (the top of 362A connects to TL1, as seen in Fig. 8); and
a first lower switch device (SU1) comprising a first end (on top) connected to the first transmission touch line (via the right end of 362A, as discussed in [0103], 320 “may supply the first touch driving signal, supplied from the touch driving signal generator 500, to the touch electrode TE through the touch link line TL”); and
the touch driving circuit further comprises:
a first capacitor device (a “feedback capacitor” discussed in [0077]) comprising one electrode connected to a second end of the first lower switch device (the limitation is broad, and merely requires a capacitor electrode is “connected,” while [0077] discusses how the feedback capacitor is “connected between the inverting terminal and the output terminal of the operational amplifier,” and that “TE may be connected to the inverting terminal of the operational amplifier,” and as discussed above, the first lower switch device SU1 is connected to TE through TL1, and so the feedback capacitor will be connected to SU1); and
a second capacitor device (a “storage capacitor” discussed in [0067]) comprising one electrode connected to a second end of the first upper switch device (the limitation is broad, and merely requires a capacitor electrode is “connected,” while [0067] discusses how the storage capacitor is “connected to the TFT” of the subpixels, “a pixel electrode connected to the TFT,” and then how TE “generates an electric field along with the pixel electrode,” therefore the storage capacitor will be electrically connected through the TFT and the pixel electrode to an electric field of TE, and as discussed above, TE connects to the first upper switch device through TL1).

Response to Arguments
Applicant's arguments filed 3-16-22 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Kwon fails to teach or suggest “a first switch device connected between a driving voltage line and the first transmission touch line” and “a second switch device connected between the driving voltage line and the second transmission touch line.”  The examiner respectfully disagrees.  As seen in the bottom left of Fig. 8, a single driving voltage line TDS (providing the touch driving voltage) is connected, via 350 (see also [0107], which discusses how 350 supplies TDS to the sensing units TE), to the left side of each switch device SU1-SUx inside of 320.  Further, the other side (ie. the top side) of each switch device SU1-SUx is connected to a respective transmission touch line TL1-TLx (via 360).  Therefore, Kwon properly teaches wherein the first and second switch devices are connected between a driving voltage line and a corresponding transmission touch line, as required by the claim amendments.

The applicant further argues that Kwon also fails to disclose or suggest “charge sharing features” such as turning on the first sharing switch device and the second sharing switch device during a first and second period “such that the first transmission touch line and the second transmission touch line are connected to each other” and that the first touch driving signal and the second touch driving signal have a corresponding first and second voltage level. The examiner respectfully disagrees.  As discussed above, the various switches of Kwon are arranged so that all of the transmission touch lines can be commonly connected to either the common voltage Vcom (when 360 switches to the left connection) or to the touch driving voltage line TDS (eg. via 320, when 360 switches to the right connection).  Therefore, when the switches are set up so that the first transmission touch line and the second transmission touch line are both connected to Vcom at the same time (eg. during the first period), both touch transmission lines will be commonly connected to Vcom, and thus to each other.  Similarly, when the switches are set up so that the first transmission touch line and the second transmission touch line are both connected to TDS at the same time (eg. during the second period), both touch transmission lines will be commonly connected to TDS, and thus to each other.  Therefore, Kwon properly teaches wherein “the first transmission touch line and the second transmission touch line are connected to each other” as required by the claim amendments.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 3 and 4 are dependent upon claim 2, but would otherwise be allowable for the same reasons as discussed in the previous rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691